Exhibit 10.1

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED 1998 STOCK INCENTIVE PLAN OF SIMON
PROPERTY GROUP, L.P.

 

This First Amendment (the “Amendment”) to the Amended and Restated 1998 Stock
Incentive Plan of Simon Property Group, L.P. is made and entered into as of the
13th day of February, 2014.

 

WHEREAS, Simon Property Group, L.P. (the “Operating Partnership”), by and
through its sole general partner, Simon Property Group, Inc. (the “Company”),
adopted the Amended and Restated Simon Property Group, L.P. 1998 Stock Incentive
Plan effective as of May 17, 2012 (the “Plan”); and

 

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Board”) has determined that it is advisable and in the best interests of the
Company and the Operating Partnership to amend the Plan, and has recommend to
the Board that it amend the Plan, as set forth below; and

 

WHEREAS, the Board may amend the Plan pursuant to Section 5.1(a) of the Plan;
and

 

WHEREAS, the Board has determined on behalf of the Company, as the sole general
partner of the Operating Partnership, that it is in the Company’s and the
Operating Partnership’s best interests to amend the Plan as set forth below;

 

NOW THEREFORE, BE IT: RESOLVED, that

 

1.              Section 2.1 of the Plan is hereby amended to read as follows:

 

“The Committee may grant options to purchase shares of Common Stock in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine, subject to the terms of the Plan;
provided, however, that (i) the maximum number of shares subject to all option
awards granted to any Plan participant pursuant to the Plan in any calendar year
shall not exceed 600,000 shares minus the number of shares subject to any other
awards (which for the avoidance of doubt, includes the awards specified in
Section 1.4(a)) granted to such Participant during such calendar year and
(ii) the exercise price of any options shall not be less than fair market value
on the date of grant.”

 

2.              Section 2.3(d) of the Plan is hereby amended to read as follows:

 

“(d) Limitation. The maximum number of shares subject to all stock appreciation
rights awards granted to any Plan participant pursuant to the Plan in any
calendar year shall not exceed (i)

 

--------------------------------------------------------------------------------


 

600,000 shares, minus (ii) the number of shares subject to any other awards
(which for the avoidance of doubt, includes the awards specified in
Section 1.4(a)) granted to such Plan participant granted during such year.”

 

3.              Section 3.3(a) of the Plan is hereby amended to delete the
phrase “any performance unit which is based solely on completion of a specified
period of service must have a minimum period of service of thirty-six
consecutive months, and”.

 

4.              Section 3.3(b) of the Plan is hereby amended to read as follows:

 

“(b) Terms. Each performance unit under the Plan shall relate to a specified
maximum number of shares of Common Stock or Units and shall be exchangeable, in
whole or in part, for shares of Common Stock on a one-for-one basis, or cash, as
selected by the General Partner (or such other form of consideration as may be
determined by the Committee in its sole discretion equivalent in value thereto)
at the end of a specified Performance Cycle on such terms as may be established
by the Committee. The number of such shares of Common Stock or Units which may
be deliverable pursuant to such performance unit shall be based upon the degree
of attainment of Performance Goals over a Performance Cycle as may be
established by the Committee. The Committee may provide for full or partial
credit, prior to completion of such Performance Cycle or achievement of the
degree of attainment of the Performance Goals specified in connection with such
performance unit, in the event of the participant’s death, disability, or such
other circumstances, to the extent permitted by Code section 162(m), if
applicable,  as the Committee may determine in its sole discretion to be fair
and equitable to the participant or in the interest of the Partnership and its
Affiliates.”

 

5.              Section 3.4 of the Plan is hereby amended to read as follows:

 

“3.4 Limitation. The total number of shares of Common Stock that may be issued
pursuant to restricted stock awards, common stock awards and performance unit
awards granted to any one participant pursuant to the Plan in any calendar year
shall not exceed (i) 600,000, minus (ii) the number of shares subject to any
other awards (which for the avoidance of doubt, includes the awards specified in
Section 1.4(a)) granted to such participant during such year.”

 

2

--------------------------------------------------------------------------------


 

6.              Section 4.1 of the Plan is hereby amended to insert the phrase
“Subject to Section 3.4,” at the beginning of the first sentence of Section 4.1:

 

7.              This Amendment shall be governed by the laws of the state of
Delaware applicable to agreements made and to be performed entirely within such
state.

 

8.              This Amendment shall be binding upon and inure to the benefit of
the Company, the Operating Partnership and participants in the Plan, and their
respective successors, representatives and assigns.

 

9.              Capitalized terms not otherwise defined in this Amendment shall
have the meanings set forth in the Plan. Further, except as expressly modified
herein, all the terms, provisions and conditions of the Plan shall remain in
full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

 

Simon Property Group, L.P., a Delaware limited partnership

 

 

 

 

 

 

By:

Simon Property Group, Inc., a Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ John Rulli

 

 

 

 

John Rulli

 

 

 

 

Senior Executive Vice President,

 

 

 

 

Corporate Operations

 

3

--------------------------------------------------------------------------------